Bakewell, J.,
delivered the opinion of the court on a motion for a rehearing.
A motion for a rehearing has been filed in this cause, which must be overruled.
As is stated in the opinion filed, Bailey petitioned for the opening of a road through the lands of Moore. The result was an order of the County Court opening the road. From this order an appeal lay to the Circuit Court, in the same manner as provided for appeals from the judgments of a justice of the peace ; and the act giving the appeal directs a trial anew in the Circuit Court. Acts 1870, p. 45. Moore applied to the Circuit Court for a certiorari. Bailey moved to dismiss the petition ; the motion was overruled and the writ issued. A motion was filed by Bailey to quash the writ. Bailey then filed a joinder in error. Afterwards the motion to quash the writ was sustained, and Moore appealed. These facts appear from the record proper. The bill of exceptions states, amongst other things, that “ defendant filed his joinder in error. The court found the issues joined for defendant, and rendered judgment in his favor.”
Of these entries we could make nothing but this: that the Circuit Court, having improvidently issued the writ, took the matter under advisement; and after excluding, as the bill of exceptions shows, all oral testimony offered, reconsidered its action in issuing the writ, and quashed the proceeding.
In this we held that there was no error ; because, where an appeal is given by statute, certiorari is not the proper method of bringing up the case for review.
Appellant contends that the whole record shows that the Circuit Court considered certiorari to be the proper method of bringing up the action of the County Court for review ; that the writ was quashed, not because-it was improvidently issued, but because the Circuit Court found no error in the proceedings ; and that the quashing of the writ is, in effect, a *161decision on the part of the Circuit Court that the proceedings in the County Court were regular. Appellant further contends that the Circuit Court had jurisdiction to issue the writ, and that it was properly issued ; and that the statute of 1870 changes nothing as to the method of bringing up cases from the County Court; and that the Supreme Court, since the passage of that act, has in many cases sanctioned the resort to certiorari as the proper means of obtaining a review of judgments of the Circuit Court.
As to the writ itself, it may be remarked that we have no statutory regulation on the subject, except in the special case of forcible entry and detainer. In many of the States it is expressly authorized, and its limits are defined by statute ; but with us the writ is a common-law certiorari, and the nature and extent of the power, the cases in which it may be exercised, and the practice in proceedings of this nature are all governed, with us, by the common law. The People v. Alstyne, 32 Barb. 134. Our Circuit Courts have undoubtedly all the attributes of common-law courts, and they have authority to issue the writ (Const., Art. VI., sect. 23), and inherent jurisdiction to do so ; but if anything is certain, upon principle and authority, it is this : that the writ should not be issued where a right oí appeal exists, unless there has been a usurpation of power by a denial of that right; and where easy access to a higher tribunal is afforded by appeal, it has always been said that the courts should, in the exercise of a sound discretion, refuse the common-law writ of certiorari. The writ is denied, amongst other reasons, for this sufficient one : that it will not reach the merits. Davis County v. Horn, 4 Greene (Iowa), 94; Wood v. Randall, 5 Hill, 269; Whitneys. Delegates, etc., 14 Cal. 499 ; Peltry v. Jones, 1 Ired. L. 408; 13 Ill. 660. The office of a common-law certiorari, unaffected by any statute, is, not to review erroneous legal decisions, but to set aside proceedings for want of jurisdiction ; and though it may be the substitute for an appeal, when not allowed by *162law, or when improperly denied, and has been so applied in this State, yet the doctrine in Missouri from the first has been, in accordance with the uniform decisions in England and America, that it ought never to be allowed where provision is made for an appeal. The earliest case in Missouri is Boren v. Welty, 4 Mo. 251. “ It seems to be admitted on all sides,” says Judge McGrirk, delivering the opinion of the court, “ that the proceeding of the justice was grossly irregular and erroneous. But we are told in argument that the Circuit Court refused to set the proceedings aside on the ground that the certiorari had improvidently issued, and the party failed to make out his case by proof; this may beso. * * * Welty now argues that the Circuit Court has no power to issue a certiorari to bring up proceedings had before a justice, after a trial had before him. We think this view of the subject is correct. * * * It is further argued that, by the Constitution of the State, the Circuit Courts have a superintending control over the justices of the peace, and having this power, they must have all means necessary to effect the end. This control must be exercised according to the known rules of the common law, or the rules of some legislative enactment. The Legislature have provided for the exercise of this power by appeal; in. this mode the court can exercise it. But, at common law, the writ of certiorari never was applicable to a case like the present. We therefore conclude the writ was unlawfully issued, and that the Circuit Court committed no error in refusing to set the justice’s judgment aside. We suppose that the Circuit Court acted upon the principle that the writ of certiorari, being improvidently issued, ought to have been dismissed.”
This case has never been reversed or questioned, and is undoubtedly law in Missouri at this day. The concluding sentences quoted above are peculiarly applicable to the contention of appellants, that the whole record in the present case shows that the Circuit Court sustained the propriety of *163issuing the writ, and erroneously decided the cause on the merits in favor of defendant. We are.not to presume that the Circuit Court committed error. It does not appear that it passed upon the motion to quash the writ until after it had heard the cause. After the writ has been allowed, the court may then, upon hearing, dismiss the writ as improvidently issued. The State v. Hudson, 5 Dutch. 116. It is clear that the writ was improvidently issued in this case ; and as it was dismissed, we ought to presume that it was dismissed on that ground. Appellants seem to contend that the dismissal of the writ after a hearing was equivalent to a declaration on the part of the Circuit Court, not that it had been improvidently issued, but that there was no error or irregularity in the proceedings of the County Court; but -this is not so. Even had the court passed upon the motion to quash, and overruled it, the matter being still in the breast of the court, it might, at the close of the hearing, have dismissed the writ; and as the writ should not have been issued, it was its duty to do so.
Appellants urge that since the passage of the act of 1870 providing for appeals from final determination of any case by the County Courts, such proceeding have been brought up to the Circuit. Court by certiorari, with the approval of the Supreme Court. And they cite some cases in support of this position ; but the cases cited do not seem to be in point. House v. Clinton County Court, 67 Mo. 522, was a case of petition for relief from assessment, in which it is clear that no appeal lay. Britton v. Steber, 62 Mo. 370, was an attempt to bring before the Supreme Court by certiorari a case involving title to an office not under the State, in which this court had final jurisdiction. The Supreme Court decides that it has no jurisdiction to review by certiorari the decisions of this court. The last case cited is Owens v. Andrew County, 49 Mo. 372. It was a proceeding against a county treasurer for the sum found by the County Court to be due by him on settlement, together with the statu*164tory penalty. A doubt is intimated whether an appeal would lie-in the case. If the treasurer ever had a right of appeal, it is decided that he had lost it; and, as appears by the report of the case in 46 Mo. 386, the judgment was rendered long before the passage of the act of 1870.
We are not aware that the question as to the right to sue out a writ of certiorari from judgments of the County Court in cases in which provision is made for an appeal in the statute of January 24, 1870, has ever been called to the attention of the Supreme Court.
For reasons that seemed satisfactory to us, we have departed in this case from our usual practice, of not assigning reasons for overruling a motion for a rehearing. The motion for a rehearing is overruled.
Judge Hayden concurs ; Judge Lewis is absent.